Citation Nr: 0815882	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  99-15 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 21, 
1996, for a grant of improved pension benefits.

2.  Entitlement to increased disability ratings for service-
connected post-traumatic stress disorder (PTSD) initially 
evaluated as 10 percent disabling effective February 28, 
1995, and currently evaluated 70 percent disabling effective 
January 26, 1998.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.
	Topeka, Kansas


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

Procedural history

The veteran originally submitted a claim for entitlement to 
service connection for PTSD in December 1992, and originally 
submitted a claim for entitlement to improved pension in 
April 1993.  The RO denied those claims in a July 1993 rating 
decision.

The veteran subsequently sought to reopen his claim for 
entitlement to improved pension in August 1995.  That claim 
was denied in a January 1996 rating decision.  The veteran 
submitted a VA claims form for a non-service-connected 
pension on October 21, 1996.  That claim was denied in a 
February 1997 rating decision.

On February 21, 1995, the veteran sought to reopen his claim 
for entitlement to service connection for PTSD.  That claim 
was denied in a May 1996 rating decision for lack of new and 
material evidence, and was subsequently denied in a September 
1996 rating decision.  

In an April 1999 decision, the Board granted entitlement to 
improved pension and remanded the issue of entitlement to 
service connection for PTSD for consideration whether a 
timely NOD had been submitted.

In a December 2000 decision, the Board reopened the veteran's 
claim for entitlement to service connection for PTSD and 
remanded the issue for further procedural and evidentiary 
development.

In June 1999, the veteran disagreed with the effective date 
for entitlement for improved pension.  The RO issued a SOC in 
April 2001 and the veteran timely appealed.

In a July 2004 decision, the Board remanded the issue of 
entitlement to service connection for PTSD for appropriate 
procedural notice.

A July 2005 Board decision remanded the issue of entitlement 
to an earlier effective date for improved pension for 
appropriate procedural notice, and remanded the issue of 
entitlement for service connection for PTSD for further 
evidentiary development.

In an October 2005 rating decision, entitlement to service 
connection for PTSD was granted, evaluated as 10 percent 
disabling effective from February 28, 1995, and 50 percent 
disabling effective from January 26, 1998.  The veteran 
disagreed with the initial disability evaluations.

In a March 2007 statement of the case, the RO increased the 
disability rating for service connected PTSD to 70 percent 
effective January 26, 1998.

Clarification of issue on appeal

As stated above, an October 7, 2006, rating decision granted 
service connection for PTSD and assigned disability ratings.  
The Board notes that the veteran's notice of disagreement 
(NOD) disagreeing with the disability ratings was untimely 
filed on October 19, 2006.  However, because the RO 
adjudicated the claim despite the untimely NOD, the Board 
will likewise adjudicate the claim.

Issues not on appeal

In a November 2007 rating decision, the RO granted 
entitlement to individual unemployability (TDIU) effective 
June 15, 2007.  The record does not indicate that the veteran 
has disagreed with the decision.  Thus, the issue is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's claim for entitlement to improved pension 
was received by the RO on October 21, 1996.

2.  The veteran's October 21, 1996, claim for entitlement to 
improved pension does not meet the criteria of 38 C.F.R. 
§ 20.201 (1996) for a notice of disagreement (NOD).

3.  The veteran's service-connected PTSD symptomatology meets 
the criteria for a 50 percent disability for the period from 
February 28, 1995 to January 25, 1998.  

4.  The veteran's service-connected PTSD symptomatology does 
not meet the criteria for a disability rating in excess of 70 
percent disabling for the period from January 26, 1998, to 
the present.


CONCLUSIONS OF LAW

1.  The correct effective date of the grant of improved 
pension is October 21, 1996.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).

2.  A 50 percent disability rating for service-connected PTSD 
for the period February 28, 1995 to January 25, 1998, is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1995) and (2007).


3.  Entitlement to a disability rating for service-connected 
PTSD in excess of 70 percent from January 26, 1998, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to an 
effective date of August 7, 1995, for improved pension.  He 
further contends that he is entitled to a disability rating 
higher than 10 percent as an initial disability rating, and a 
disability rating higher than 70 percent as a disability 
rating effective January 26, 1998.  

The Board will first address preliminary matters and then 
render a decision on the merits.

Stegall concerns

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board's July 2005 decision remanded the 
issue of entitlement to an earlier effective date for 
improved pension for appropriate procedural notice, and 
remanded the issue of entitlement for service connection for 
PTSD for further evidentiary development.  Specifically, the 
Board ordered VBA to provide the veteran with notice of what 
evidence was required to establish an earlier effective date, 
and remanded the PTSD claim for a psychiatric medical 
examination of the veteran.

As is discussed below, the Board notes that the veteran was 
provided with notice of the element of the evidence required 
to show an earlier effective date in a letter dated September 
2005.  Moreover, the veteran received a psychiatric 
examination in September 2005.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds in this case that VBA substantially complied with 
the July 2005 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

With regard to the claim for an earlier effective date, the 
RO informed the veteran in a September 2005 notice letter 
about the information and evidence that is necessary to 
substantiate his claim for earlier effective date.  
Additionally, the October 2005 supplemental statement of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

With regard to the veteran's claim for an increased initial 
disability rating for PTSD, the Board notes that the veteran 
did not receive specific notice of what was required to 
establish an increased disability rating.  However, for the 
reasons stated below, the Board finds that the veteran was 
not prejudiced by such lack of notice, and that the lack of 
notice resulted in harmless error.

The veteran was specifically informed of the criteria for how 
VA determines a disability rating and an effective date in a 
letter dated February 2007.  That notice specifically states 
that a disability rating is determined by how the evidence 
portrays the "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition of 
symptoms on employment."  The Board notes that the veteran's 
counsel submitted additional evidence on two occasions and 
has submitted argument describing why the evidence of the 
veteran's PTSD condition warrants an increased disability 
rating.  See attorney correspondence dated July 2007, for 
example.  The Board further notes that the veteran is 
represented by an experienced counsel who stated in a March 
6, 2008, correspondence that "no additional argument" would 
be submitted, indicating that he was satisfied with the 
record on appeal.  For those reasons, the Board finds that 
the veteran, through his representative, had actual knowledge 
of the evidence that was required to establish an increased 
disability rating claim.

In addition, the RO notified the veteran in numerous letters 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. The veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.  See letters dated April 2001, June 
2002, September 2004, and September 2005. 

Finally, in the September 2005 notice letter, the RO informed 
the claimant to submit any evidence in his possession that 
pertains to the claim.  Thus, because each of the four notice 
requirements has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, elements (1), (2) and (3) are not in 
dispute because the RO granted service connection for PTSD 
and granted entitlement for improved pension.  Moreover, as 
indicated above, the veteran received specific notice of 
element (4) in a letter dated February 2007, and notice of 
element (5) in letters dated September 2005 and February 
2007.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  He was also afforded VA 
examinations in connection with his claims for PTSD.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  

As noted above, the veteran's attorney has submitted 
briefs in support of the veteran's claim.  In the 
briefs, the attorney sets out the specific criteria of 
the diagnostic codes pertaining to the veteran's claims 
for PTSD disability, and specified the relevant 
symptomatology for the disability specific to effective 
dates.  Such statements make clear that the veteran 
through his representative had actual knowledge of the 
information required under Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.    

The Board will therefore proceed to a decision on the merits.  













(CONTINUED ON NEXT PAGE)


1.  Entitlement to an effective date earlier than October 21, 
1996, for a grant of improved pension benefits.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Analysis

A short factual background will help put the veteran's 
contentions in context.  As noted in the Introduction, the 
veteran originally submitted a claim for entitlement to 
improved pension in April 1993.  The RO denied that claim in 
a July 1993 rating decision.  The veteran subsequently sought 
to reopen his claim for entitlement to improved pension in 
August 1995.  That claim was denied in a January 1996 rating 
decision.  The veteran then submitted a new claim form for 
entitlement to improved pension received by the RO on October 
21, 1996.  That claim was denied in a February 1997 rating 
decision.

The veteran contends that the October 1996 submission ought 
to be treated as a NOD rather than as a new claim because it 
"clearly expressed disagreement with the January 22, 1996 
decision to deny reopening . . ." and was received within 
one year of the January 1996 rating decision.  Thus, counsel 
for the veteran contends, if the October 1996 submission is 
considered a NOD, then the effective date is August 10, 1995, 
the date the RO received his claim for a non-service-
connected pension.  See argument in support of VA Form 9 
submitted June 7, 2001.

In 1996, the relevant regulation pertaining to what 
constituted a NOD was found at 38 C.F.R. § 20.201 (1996), 
which stated, in pertinent part:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a Notice of 
Disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified.

The Board observes that the October 21, 1996, submission is a 
claim for pension on a VA form entitled "Income-Net Worth 
And Employment Statement."  On the form, the veteran 
provided his name and identifying information, employment 
information, education information, net worth and income 
information, and under the "Remarks" section, the veteran 
stated the following:

Had car accident in 1992 or 91 resulting with head 
injuries with loss of memory & neurological 
problems.

Thus, the issue before the Board is whether the October 1996 
filing can be "reasonably construed" to express 
disagreement or dissatisfaction with the January 1996 rating 
decision and a desire for appellate review of the decision.  
Before proceeding, the Board notes that the word "must" is 
defined as "required by law, custom or moral conscience; an 
imperative need or duty."  See Merriam Webster's Dictionary, 
Eleventh Ed. 2003, at page 819.  

The Board observes that the word "must" in § 20.201 is used 
in the phrase "must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review."  [Emphasis added].  The phrase 
is in the conjunctive.  Thus, the regulation's requires that 
the NOD submission "must" reasonably express both a 
disagreement with a decision and a desire for its appellate 
review.

The Board finds that the October submission, by its very 
nature, is an expression of disagreement or dissatisfaction 
with the January 1996 rating decision; the rating decision 
denied entitlement to a pension and the October submission 
seeks a pension.  However, the October submission was 
directed to the RO for consideration of the information 
listed on the form, and there is no language used in the form 
that can reasonably be construed to express a desire for 
appellate review of the January 1996 rating decision.  

The veteran's attorney addresses only one aspect of § 20.201; 
he contends that the October submission "clearly expresses 
disagreement . . . ."  While the Board agrees to the degree 
that disagreement is reasonably implicit, it finds that the 
October submission can not reasonably be construed to 
indicate a desire for appellate review of the January 
decision.  In sum, in order to satisfy the terms of § 20.201, 
the October submission 'must' disagree and express a desire 
for appellate review, and the Board finds it does not do 
both.

For that reason, the Board finds that entitlement to a date 
earlier than October 21, 1996, is not warranted.

2.  Entitlement to increased disability ratings for service-
connected post-traumatic stress disorder (PTSD) initially 
evaluated as 10 percent disabling effective February 28, 
1995, and currently evaluated 70 percent disabling effective 
January 26, 1998.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Initial matter - applicable law and regulations

After the veteran's claim was filed in February 1996, the 
applicable rating criteria for PTSD, found at 38 C.F.R. 
4.132, Diagnostic Code 9411, were amended effective November 
7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Where a law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003; see also Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, the Court has held that an 
amendment to a regulation may not be applied retroactively.  
See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  

The Board additionally notes that the veteran was evaluated 
under both criteria by the RO and was informed of both 
criteria in statements of the case.

Former criteria

In accordance with the criteria in effect prior to November 
7, 1996, a 30 percent evaluation for post-traumatic stress 
disorder represents definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation was assigned for "less 
than criteria for 30 percent, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment." 

A 50 percent evaluation for post-traumatic stress disorder 
represents considerable impairment in the ability to 
establish and maintain effective or favorable relationships 
with people; further by reason of psychoneurotic symptoms, 
the reliability, flexibility, and efficiency are so reduced 
as to result in considerable industrial impairment. 

A 70 percent evaluation included a severe impairment to 
establish and maintain effective or favorable relationships 
with people, with psychoneurotic symptoms of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.

A 100 percent evaluation included virtual isolation because 
the attitudes of all contacts except the most intimate are so 
adversely affected, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

The Court has held the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term. See Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment which would lead to an award at the 30 percent 
level can be quantified. See Cox v. Brown, 6 Vet. App. 459, 
461 (1994). In a precedent opinion, dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993). 
VA, including the Board, was bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 3.101 (1995).

Note (1) to the scheduler criteria stated "social impairment 
per se will not be used as the sole basis for any specific 
percentage evaluation, but is of value only in substantiating 
the degree of disability based on all of the findings."  

Note (2) stated:

The requirements for a compensable rating are not 
met when the psychiatric findings are not more 
characteristic than minor alterations of mood 
beyond normal limits; fatigue or anxiety incident 
to actual situations; minor compulsive acts or 
phobias; occasional stuttering or stammering; minor 
habit spasms or tics; minor subjective sensory 
disturbances such as anosmia, deafness, loss of 
sense of taste, anesthesia, paresthesia, etc.  When 
such findings actually interfere with employability 
to a mild degree, a 10 percent rating under the 
general rating formula may be assigned.  



Note (3) stated in pertinent part:

It is to be emphasized that vague complaints are 
not to be erected into a concept of conversion 
disorder.  A diagnosis of conversion disorder must 
be established on the basis of specific distinctive 
findings characteristic of such disturbance and not 
merely by exclusion of organic disease. . . . .

Note (4) stated:

When two diagnoses, one organic and the other 
psychological or psychoneurotic are presented 
covering the organic and psychiatric aspects of a 
single disability entity, only one percentage 
evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to 
represent the major degree of disability.  When the 
diagnosis of the same basic disability is changed 
from an organic one to one in the psychological or 
psychoneurotic categories, the condition will be 
rated under the new diagnosis.

Schedular rating - former criteria

The veteran contends that he is entitled to a 100 percent 
disability rating beginning February 28, 1995, "because the 
record demonstrates that he has been unable to obtain and 
maintain substantially gainful employment since that time."  
See July 25, 2007, letter from veteran's counsel.  In this 
vein, the Board observes that under the former criteria, 
38 C.F.R. § 4.129 (1995) states in pertinent part that 
"[T]he principle of social and industrial inadaptability as 
the basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity."  However, the Board must also observe the 
instruction in Note (1), stated above.  

The record evidence includes a January 1993 Social and 
Industrial Survey based on two interviews of the veteran.  
The veteran is described as appearing depressed with slowed 
thought processes and blunted affect.  He was neatly and 
appropriately dressed, logical and able to follow the 
interview.  The veteran complained of poor sleep, headaches, 
and the need to be a productive member of society.  The 
social worker concluded that "at present, the veteran is 
considered moderately to seriously impaired for social and 
industrial purposes."  The veteran's employability was, in 
the opinion of the interviewer, dependent on his "ability to 
take directions, perform functions and manage what may be a 
major depression."

A September 1994 admission note to drug and alcohol 
rehabilitation indicated a diagnosis of dysthymia.  A 
November 1994 treatment note indicates that the veteran 
stated that he last competitively worked in August 1989 as a 
corrections officer.  Treatment notes in 1994 indicate that 
the veteran was offered vocational rehabilitation, but chose 
not to follow-up on the opportunity.  

A March 1996 VA examiner described that the veteran 
complained of nightmares approximately two times per week and 
described how the veteran has avoided thoughts and feelings 
that pertain to the loss of a friend during service.  The 
veteran stated that he did not trust others and isolated 
himself from others.  The examiner stated that the veteran's 
symptoms of "markedly diminished interest in worldly 
activities, feelings of detachment and estrangement from 
others, inability to have loving or trusting feelings for 
others, and his isolative manner," were attributable to 
major depression.  The examiner noted in the report that the 
veteran had done "all kinds of work" after discharge from 
active duty.  The examiner also stated:

His jobs have ranged from been in sales of cars and 
furniture.  He also was an EEO officer and a 
corrections counselor for three years.  He said he 
quit half of the jobs that he was involved in, but 
was never fired; and the other half of the jobs, he 
was laid off from.  [The veteran] said that he did 
not derive much satisfaction from work because of 
his disappointment of dealing with people.  He 
stated, "the harder I tried to help people, the 
worse it was."  He told me he "gave up on working 
with people." 

The examiner noted the veteran "was fairly well casually 
dressed, but did have significant body oder about him."  The 
examiner observed that there was a latency period between a 
question posed and the veteran's answer, and that the veteran 
at times stated he didn't understand the question.  The 
veteran's thought and speech were described as pessimistic; 
his affect was described as blunted and shallow.  The veteran 
was oriented to time, place and person, but the examiner 
characterized his ability to concentrate as "somewhat 
impaired with a fair to poor fund of knowledge."  There is 
no evidence of homicidal ideation, and although the veteran 
admitted to two incidents of suicidal ideation, his 
explanations of those events were vague, and there is no 
indication in the record that he took any steps to act on the 
ideation.  In any case, the veteran denied having any then 
current suicidal ideation.  There is no evidence of aural or 
visual hallucinations. 

An April 1996 psychological assessment made from the results 
of a battery of psychological tests taken by the veteran 
revealed deficits across areas of cognitive functioning 
(concentration, short and long-term memory, language, visual-
spatial processing, executive abilities), with fluctuations 
in attention and concentration.  A July 1998 psychological 
assessment reported that the trend from the first assessment 
in April 1992 was in decline.

As noted above, the veteran is currently evaluated as 10 
percent disabled under the former schedular criteria and has 
contended that he is entitled to 100 percent disability based 
solely on the fact that he could not obtain or maintain 
employment.  The Board observes that the criterion of 
employment is only one of the factors to be analyzed.

The record evidence in this case reveals the veteran was 
isolated, incapable of having normal relations with others, 
his affect was blunted, and in 1993, he was described as 
"moderately to seriously impaired for social and industrial 
purposes."  It also appears from the evidence that the 
veteran was cognitively deteriorating after February 1995, 
and had impaired memory and other cognitive processes 
appeared to be impaired.  In short, his disability exceeded 
that contemplated under the former criteria's 10 percent 
disability rating.

After review of the evidence, the Board finds that the 
veteran's disability is most appropriately described in the 
50 percent criteria; considerable impairment in the ability 
to establish and maintain effective or favorable 
relationships with people; further by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency are so reduced as to result in considerable 
industrial impairment.  The evidence showed the veteran had 
considerable inability to have relationships with others, and 
that because of his symptoms, he was unable and unmotivated 
to deal with others in a work setting.

The Board has also considered a higher rating under the 
former criteria.  However, the Board finds that the veteran's 
psychoneurotic symptoms were not so severe and persistent 
that the veteran was unable to secure and maintain any 
employment.  The veteran's appearance was described as 
appropriate.  He was able, with difficulty at times, to 
understand the questions posed to him by examiners and 
although his memory had deteriorated to a measurable degree, 
it appeared in March 1996 that he was able to recall and 
concentrate well enough that the examiner noted he was only 
"somewhat impaired."  The record also does not indicate 
that the veteran's thought processes were so gross that he 
repudiated reality.  The record does show he was detached and 
isolated from the world, but there is nothing to indicate 
that he was delusional or psychotic; there is no evidence of 
aural or visual hallucinations.  There is no evidence of 
homicidal ideation and very vague evidence of suicidal 
ideation. 

In summary, the Board finds that the evidence describes a 
condition that most appropriately fits the criteria of a 50 
percent disability under the old criteria.

Current criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Schedular rating - current criteria

As noted above, the veteran's initial disability rating is of 
two periods of time.  The first disability rating is from the 
date of the veteran's claim, February 28, 1995, to the date 
when the RO awarded a higher disability rating on January 26, 
1998.  As noted above, the Court in Fenderson, supra, 
provides that the Board can determine separate ratings for 
separate periods of time.  Thus, in its analysis, the Board 
will determine whether the evidence supports a finding for a 
higher disability rating at any point in time during the 
pendency of the appeal.

February 1995 - January 25, 1998

The Board first observes that the evidence of record relevant 
to the period between the date of claim and January 26, 1998, 
is the same as described in the former criteria section which 
supported a finding of a 50 percent disability rating under 
those criteria.  For the reasons stated immediately below, 
the Board finds that the evidence also supports a 50 percent 
disability rating under the current criteria.

As noted above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing effective 
work and social relationships. 

In this case, the evidence showed the veteran was oriented to 
time, place and person, but the 1996 examiner characterized 
his ability to concentrate as "somewhat impaired with a fair 
to poor fund of knowledge."  There is no evidence of 
homicidal ideation, and although the veteran admitted to two 
incidents of suicidal ideation, his explanations of those 
events were vague, and there is no indication in the record 
that he took any steps to act on the ideation.  In any case, 
the veteran denied having any then current suicidal ideation.  
There is no evidence of aural or visual hallucinations 
occurring during the period under consideration.  The 
evidence revealed the veteran sought to remain isolated from 
the world and had difficulty dealing with people.  His affect 
was consistently described as blunted, and it appeared he had 
limited memory impairment.  The veteran's report that he had 
given up on people supports a conclusion that there was a 
disturbance of motivation, and his mood was characterized as 
depressed.

In sum, after review of the record, the Board finds that the 
veteran's symptomatology most appropriately fits the criteria 
of a 50 percent disability rating under the current criteria.  
The Board has considered whether a 70 percent disability 
rating is warranted, but finds that there is no evidence of 
obsessional rituals which interfere with routine activities, 
illogical, irrelevant or obscure speech; no panic attacks or 
impaired impulse control.  The Board recognizes that the 
veteran's depression affected his ability to function 
independently, but that he was able to maintain minimal 
personal hygiene and maintain personal appearance.  There is 
no evidence of spatial disorientation, and although there is 
evidence that the veteran had difficulty in adapting to work-
like circumstances, it alone is not sufficient to provide a 
basis for a 70 percent disability rating, or for a 100 
percent disability rating for the period between February 28, 
1996, and January 25, 1998.  



Post-January 1998

In addition to the evidence stated above, the Board notes 
that the record includes a March 1998 neuropsychological 
assessment and a July 1998 psychological assessment.  The 
March 1998 examiner reported the veteran suffered from a 
progressive, global decline in overall intellectual 
functioning and that his attention and concentration over 
brief intervals was moderately impaired.  The July 1998 
examiner reported similar results.

The March 1998 examiner reported the veteran was "alert, but 
was poorly oriented to both place and time."  The veteran's 
speech was described as "fluent and coherent however, he did 
not initiate conversation unless spoken to."  The veteran's 
affect was flat, but his "behavior was generally appropriate 
to the situation."  The veteran's memory function was found 
to be slightly improved from the May 1996 testing.  The 
veteran was able to follow a three-stage command without 
error, but demonstrated significant difficulty in generating 
a written sentence.  The veteran's verbal conceptual 
reasoning and verbal abstraction were moderately to severely 
impaired and were declined from earlier testing.  The 
examiner reported the veteran's visual-spatial manipulation 
and problem solving skills were severely defective and in a 
continual decline from earlier testing.  Although formal 
personality testing was not conducted, the examiner concluded 
that the veteran viewed others "as untrustworthy, and 
sources of hurt and rejection," and that the veteran "tends 
to view relationships and his world as a source of threat 
rather than a source of nurturance and support."  The 
examiner determined that symptoms consistent with subcortical 
dementia were presented.

The July 1998 examiner reported that the veteran was casually 
dressed, with flat affect, and he "appeared to be confused 
much of the time."  The veteran's speech was described as 
"vague, impoverished, low volume, and confused, with word-
finding difficulties and other noted memory problems."  The 
examiner stated that, based on test data, the veteran's "on-
going vulnerability to become overwhelmed when faced with 
stresses of everyday life suggests associated problems with 
judgment, constructive behavior, impulsivity, attention and 
concentration."  The veteran's thinking processes were 
described as "simplistic and haphazard," and he was 
reported to have "continual problems with misperception and 
mistranslation of information, and inflexibility," which 
results were in the "borderline psychotic range."  The 
veteran was described as "highly self-focused," and his 
social skills were "underdeveloped."  

A September 2005 VA examiner noted the veteran reported 
avoidance of large crowds and helicopters; that he thinks of 
his Vietnam experience three-to-four times per week; that he 
does not like to communicate with people and does not care 
about the world.  The veteran stated he was often suicidal 
and reported he attempted suicide on two occasions.  The 
veteran reported hearing voices for "years and years," and 
had seen shadows out of the corner of his eye.  The veteran 
reported frequently feeling he is followed, and often feels 
irritable.  The veteran stated that he has "friends that he 
sees once or twice a week," and that he gardens, but has no 
other activities.  

The examiner found the veteran's "current psychosocial 
functional status is impaired . . . he is unable to work."  
The veteran was found to be oriented to place, person and 
time, and was cooperative.  The examiner listed that the 
veteran has auditory and visual hallucinations and paranoid 
delusions.  The veteran's immediate, recent and remote memory 
was characterized as impaired.  No obsessive or ritualistic 
behavior was noted or reported, and the veteran denied 
experiencing any panic attacks.  The veteran's mood was 
described as anxious and depressed, but he was determined to 
be able to maintain minimal personal hygiene and other basic 
living activities.

The September 2005 examiner noted the veteran's dementia and 
his consistent decline.  The veteran's inability to obtain 
and maintain work was described as "more likely than not 
partially due to substance abuse disorders" in 1992, but 
that in the past several years, the veteran's dementia 
"contributes significantly to his current inability to 
work."  The September 2005 examiner reported a GAF score of 
45.

Finally, a VA psychiatrist stated in a July 2007 progress 
note that the veteran was, in her opinion, not employable, 
and that he "could not work because of ptsd prior to his 
dementia becoming as bad as it is now," and that "it is 
likely that dementia is worsening his sx [symptoms] of 
ptsd."

The veteran is currently evaluated as 70 percent disabled 
effective from January 26, 1998.  The Board observes that in 
order to establish a higher disability rating under the 
current criteria, the evidence must show total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The Board's understands that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no additional 
PTSD symptomatology which would lead to the assignment of a 
100 percent rating, and his representative has relied solely 
on the fact that the veteran is unable to obtain and maintain 
employment. 

The Board notes in passing that the veteran was granted TDIU 
effective June 2007.  As noted in the Introduction, there is 
no evidence the veteran has disagreed with the effective date 
of that rating decision.  With regard to the veteran's 
reliance on unemployability as a basis for a 100 percent 
disability rating, the Board observes that unemployability is 
but one of several criteria to be considered.  

The 2005 examiner reported the veteran maintained friendships 
with persons he saw "once or twice a week," and the veteran 
maintained a small garden.  There is evidence of auditory and 
visual hallucinations which have been persistent for "years 
and years."  The veteran did not display nor is there 
evidence he has ever displayed grossly inappropriate 
behavior.  There is no evidence that he is a danger to 
others.  The only evidence that he is unable to perform 
activities of daily living is the comment by the 1996 
examiner who reported he had body odor.  There is no evidence 
that he has been disoriented to time or place in the most 
recent examination.  In 1998, he was reported to be confused 
much of the time of his interview.  The Board notes that he 
has subsequently been treated with medication which, 
according to the record, has limited the effect of his 
dementia to some degree.  The veteran's memory deficiencies 
have been well documented and reports indicate they are 
impaired.  However, there is no evidence the veteran is 
unable to recall his own name, close relatives' names or the 
names of his friends.  The veteran's thought processes are 
impaired.  Indeed, the 1998 report characterized the 
veteran's thought processes as simplistic and haphazard, and 
his ability to perceive reality as impaired.  However, there 
is no indication that the 2005 examiner saw the same degree 
of impaired thought process.

Additionally, the veteran's GAF score does not support a 
finding of an increased rating.  As stated above, the 
veteran's latest GAF score was 45.  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). 

The Board wishes to make it clear that a few of the criteria 
for a 100 percent rating are arguably met.  Overall, however, 
the veteran's PTSD symptomatology is more consistent with the 
currently assigned 70 percent rating.  See 38 C.F.R. § 4.7 
(2007) [where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned].
  
After consideration of the entire record, the Board finds 
that the veteran's symptomatology is most appropriately 
characterized by the criteria for a 70 percent disability 
rating for the period after January 26, 1998, to the present.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and although the SOC provided the 
veteran with 38 C.F.R. § 3.321(b) along with the other 
regulations pertaining to increased ratings, the RO did not 
in fact consider the matter of an extraschedular rating.  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD disability.  The Board additionally observes in passing 
that there appears to be no evidence of an exceptional or 
unusual disability picture due to PTSD, such as frequent (or 
in deed any) hospitalizations) or marked interference with 
employment over and above that contemplated in the currently 
assigned 70 percent rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].





ORDER


Entitlement to an effective date earlier than September 3, 
1999, for entitlement to service connection for multiple 
sclerosis is denied.

A 50 percent disability rating for service-connected PTSD for 
the period February 28, 1995 to January 25, 1998, is granted.

Entitlement to a disability rating for service-connected PTSD 
in excess of 70 percent from January 26, 1998, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


